

116 HR 5379 IH: United States Commission on International Religious Freedom Reauthorization Act of 2019
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5379IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. Cicilline introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize the United States Commission on International Religious Freedom, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States Commission on International Religious Freedom Reauthorization Act of 2019. 2.ReauthorizationSection 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) is amended by striking 2019 and inserting 2023.
 3.Composition of CommissionSection 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431) is amended— (1)in subsection (b)(2)—
 (A)by striking (A) In general.—; and (B)by striking subparagraph (B);
 (2)in subsection (c)(1)— (A)by striking 2 years and inserting 3 years; and
 (B)by striking the second and third sentences and inserting the following: Individuals serving on the Commission on the date of the enactment of the United States Commission on International Religious Freedom Reauthorization Act of 2019 who were previously reappointed to the Commission may not remain in office after the end of the term for which the member was appointed. Individuals serving on the Commission as of such date of enactment who were not previously reappointed to the Commission may be reappointed for 1 additional 2-year term. Individuals appointed to the Commission on or after such date of enactment may not serve more than 1 term as members of the Commission under any circumstance. Individuals whose service as members of the Commission ended before such date of enactment may not be reappointed to the Commission.;
 (3)by amending subsection (d) to read as follows:  (d)Election of Chair and Vice ChairAt the first meeting of the Commission after May 30 of each year, a majority of the members of the Commission who are present and voting shall elect a Chair and a Vice Chair. The Vice Chair shall have been appointed by an officeholder from a different political party than the officeholder who appointed the member of the Commission who was elected Chair. The positions of Chair and Vice Chair shall be rotated annually between members who were appointed to the Commission by officeholders of different political parties.;
 (4)in subsection (f), by striking Country Report on Human Rights Practices and inserting International Religious Freedom Report; and (5)by adding at the end the following:
				
 (j)RemovalIf a payment is made under section 415(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) for an award or settlement in connection with a claim alleging a violation of unlawful harassment, intimidation, reprisal, or discrimination under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) that was committed personally by an individual who, at the time of committing the violation, was a Member of the Commission, the Member shall be removed from the Commission..
			4.Duties and powers of the Commission
 (a)DutiesSection 202 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432) is amended— (1)in subsection (a)(1), by inserting globally and the abuse of religion to justify human rights violations, including those after freedom; and
 (2)in subsection (e)— (A)by striking The Commission and inserting the following:
						
 (1)In generalThe Commission; and (B)by adding at the end the following:
						
 (2)Tracking; reviewThe Commission shall regularly— (A)track the implementation by the United States Government of the recommendations it makes under paragraph (1); and
 (B)review, to the extent practicable, the effectiveness of such implemented recommendations in advancing religious freedom internationally..
 (b)PowersSection 203(e) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432a(e)) is amended— (1)by striking The Members of the Commission and inserting the following:
					
 (1)In generalThe Members of the Commission; (2)in paragraph (1), as redesignated, by inserting When a member of the Commission is speaking at a public event in his or her capacity as a private citizen, the event sponsor shall not identify the member’s affiliation with the Commission in any printed materials or when introducing the member. after private citizens.; and
 (3)by adding at the end the following:  (2)Speaking at events in official capacityWhen a Member of the Commission is invited to speak at an event in his or her capacity as a Commissioner, the Member shall provide notice of the request to all Commissioners and the Executive Director as soon as the Commissioner becomes aware of the request. When a specific Commissioner is requested to speak at an event, but a different Commissioner has more relevant subject-matter expertise, the Commission may propose that a different Commissioner speak at the event. If more than 1 Commissioner would like to speak at an event and interested Commissioners cannot reach a timely, amicable decision on who shall speak, the Commission, as a whole, shall decide who shall speak by majority vote. Speeches and responses to questions at events shall reflect the views of the Commission. Speeches and other prepared materials must be circulated to all Commissioners in advance of the event..
				5.Commission personnel matters
 (a)In generalSection 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) is amended— (1)in subsection (a)—
 (A)by striking , without regard to civil service laws and regulations,; (B)by striking and such other additional personnel and inserting the following: . The Executive Director, with the approval of the Chair and the Vice Chair, may appoint or terminate additional senior staff; and
 (C)by inserting The Executive Director, in consultation with the relevant Members of the Commission, may appoint or terminate such junior staff as may be necessary to enable the Commission to perform its duties. after duties.;
 (2)in subsection (b)— (A)by striking fix the compensation of the Executive Director and other personnel and inserting provide reasonable compensation to the Executive Director;
 (B)by striking and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 and inserting may not exceed the rate payable under level II of the Executive Schedule under section 5313; and
 (C)by adding at the end the following: The rate of pay for other personnel of the Commission may not exceed the rate payable for level IV of the Executive Schedule under section 5315 of such title. All employees of the Commission shall otherwise be treated as employees whose pay is disbursed by the Secretary of the Senate, including for purposes of applying the Standing Rules of the Senate. The Commission shall be treated as an employing office of the Senate.;
 (3)in subsection (f), by striking the commission, for the executive director and inserting the Commission, for the Executive Director; and (4)by striking subsection (g).
 (b)Coverage of Commission employeesSection 101(b) of the Congressional Accountability Act (2 U.S.C. 1301) is amended— (1)in paragraph (1), by inserting the United States Commission on International Religious Freedom, after With respect to;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii);
 (B)by inserting (A) before Subject to paragraph (3),; and (C)by adding at the end the following:
						
 (B)Subject to paragraph (3), legal assistance and representation under this Act, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this Act, shall be provided to the United States Commission on International Religious Freedom by the Office of Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with such claim).; and
 (3)in paragraph (3)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (D)the term United States Commission on International Religious Freedom means the Commission established under section 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431)..
					6.Commission travel and annual disclosures
 (a)DutiesSection 201(i) of the International Religious Freedom Act of 1998 (22 U.S.C. 6431(i)) is amended by striking are subject to and inserting shall comply with.
 (b)PowersSection 203(f) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432a(f)) is amended— (1)by striking The Members of the Commission and inserting the following:
					
 (1)In generalThe Members of the Commission; and (2)by adding at the end the following:
					
 (2)Prohibition against payment of official travel by non-Federal sourcesMembers of the Commission and Commission staff may not accept payment from a non-Federal source for expenses related to official travel on behalf of the Commission..
 (c)Annual disclosuresSection 203 of the International Religious Freedom Act of 1998, as amended by subsection (b), is further amended by adding at the end the following:
				
 (g)Annual disclosuresNot later than March 1 of each year, each Member of the Commission shall submit to the Committee on Foreign Relations of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on Appropriations of the Senate, and the Committee on Appropriations of the House of Representatives a report that discloses, with respect to the most recently concluded 12-month period—
 (1)any travel by the Member outside of the United States that was paid for or reimbursed by a person or entity other than the Member, a relative of the Member, or the Federal Government, including—
 (A)who paid for or reimbursed the travel; (B)a good faith estimate of the cost of the travel; and
 (C)brief details of the travel and events related to such travel; and (2)any instances in which the Member was identified as a Commissioner while speaking at, or otherwise participating in, a public event in his or her capacity as a private citizen..
 7.Record retentionSection 208 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435a) is amended by adding at the end the following:
			
 (f)Commission recordsThe Commission shall comply with all of the records management requirements set forth in chapter 31 of title 44, United States Code (commonly referred to as the Federal Records Act of 1950).
 (g)Official email for Commission businessWhen conducting any Commission business through email, Commission Members and staff shall use official Commission email..
 8.Applicability of the Freedom of Information Act and the Ethics in Government Act of 1978Section 206 of the International Religious Freedom Act of 1998 (22 U.S.C. 6434) is amended by— (1)inserting (a) Federal Advisory Committee Act.— before The; and
 (2)adding at the end the following new subsections:  (b)Freedom of Information ActNotwithstanding sections 551 or 552(f) of title 5, United States Code, the Commission shall be considered to be an agency for purposes of section 552 of such title.
 (c)Ethics in Government Act of 1978Each Commissioner appointed under section 201(b)(1)(B) shall— (1)be subject to the requirements of the Ethics in Government Act of 1978 (5 U.S.C. App); and
 (2)submit financial disclosure reports under such Act in the same form and manner as an individual described in section 101(f)(10) of such Act.
 (d)ClarificationEach Commissioner appointed under section 201(b)(1)(B) shall not be considered a Federal employee except for the purposes of chapter 81 of title 5, United States Code, (relating to job-incurred disability) and title 28, United States Code, (relating to tort claims)..
 9.Strategic planSection 4(d) of the United States Commission on International Religious Freedom Reauthorization Act of 2015 (22 U.S.C. 6433a(d)) is amended by striking Not later than 180 days after the date of the enactment of the Act, and not less frequently than biennially thereafter and inserting Not later than 180 days after the date of the enactment of the United States Commission on International Religious Freedom Reauthorization Act of 2019, and every 2 years thereafter.
 10.Authorization of appropriationsSection 207(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6435(a)) is amended by striking $3,500,000 for each of the fiscal years 2016 to 2019 and inserting $4,500,000 for each of the fiscal years 2020 through 2023.
		